El Juez Asociado Señor Wole,
emitió la opinión, del tribunal. -
En el presente caso resolvimos, al radicarse moción para desestimar, que nada babía. en los autos de la corte inferior que indicara la feclia en que el secretario bizo el archivo de la notificación, al decir éste que babía notificado a las par-*314tes de la sentencia. Tan sólo a partir de la fecha en qne se hace tal asiento es qne empieza a correr el término para apelar. Declaramos sin lngar nna moción para desestimar. Opinión de esta corte.de 29 de mayo de 1934 (46 D.P.R. 748).
 La parte apelada entonces hizo qne el secretario consignara en los antos la fecha en qne realmente se efectuó la notificación. El secretario certifica ahora qne tal asiento fné hecho el 15 de marzo de 1934. Como la apelación fné entablada el 17 de abril de 1934, el apelado insiste en qne el recnrso fné iniciado demasiado tarde y solicita nuevamente la desestimación del mismo.
El 17 de abril, cuando se entabló la apelación, nada había en los antos qne demostrara cuándo el secretario archivó la notificación, y con tal motivo resolvimos qne el recnrso no debía ser desestimado. Resolvemos ahora qne el término para apelar no fné fijado hasta qne se puso la fecha, o sea, en junio 2, 1934. Es cierto que el secretario certifica qne archivó la notificación en marzo 15, mas, no constando la fe-cha, el asiento era incompleto. La fecha formaba parte esencial del archivo de la notificación, y ésta fué omitida. Tal omisión no puede ser subsanada mediante un asiento mmc pro tunc. La ley exige certeza, según indica nuestra opinión anterior. Para aquel entonces no se había determi-nado la fecha en qne comenzaba el término para apelar. En una corte de récord, el récord debe tomarse en considera-ción, y no se hizo asiento suficiente hasta el 2 de junio de 1934.
Debe declararse sin lugar la moción para desestimar.
Después de nuestra negativa anterior a desestimar el caso, de 4 de junio de 1934, los apelantes radicaron una moción solicitando de esta corte les concediéramos un término para archivar la exposición del caso o la transcripción de la evidencia. En la moción se alegaba que al tiempo de dictarse la sentencia los abogados actuales no eran los abogados de récord ni lo eran tampoco al tiempo de radicarse la apelación. Ellos alegaban tener una buena causa de acción. *315Para demostrar su buena fe, los apelantes también ban radi-cado copia de la demanda y de la contestación a la misma, de la cual, seg’ím sostienen, aparece una buena defensa. El ape-lado, fundándose en su moción para desestimar, no se ba opuesto a la moción de nuevo término. Hemos becbo un exa-men superficial de la contestación, y, considerando todas las circunstancias, estamos dispuestos a ejercer nuestra discre-ción y a conceder a los apelantes un nuevo término de diez días, contado a partir de la fecba en que esta resolución sea recibida en la corte inferior, para que manifiesten a dicba corte su elección para tramitar el recurso mediante exposi-ción del caso o transcripción de la evidencia, continuando en-tonces dicba tramitación de acuerdo con la ley.
El Juez Asociado Señor Hutcbison disintió.*